DETAILED ACTION 
Claims 1-4, submitted April 21, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the first-inventor-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Castillo (US 2001/0047032 A1).  
Castillo (cited in applicant’s IDS) discloses a method of treating amyloidosis (see claim 1), including amyloidosis associated with chronic inflammation (para. 0038), by administering digallic acid (claim 22).  
The instant claims appear to represent the inventor’s discovery of a cytokine-mediated mechanism of action whereby the therapy disclosed in the reference operates.  The discovery, however, of a previously unappreciated property of a prior art therapy, or of a scientific explana-tion for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently 
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628